Appeal from an order of the Surrogate’s Court, Suffolk County, *928(1) granting respondent’s application to be relieved of his default in filing and recording his notice of election to take in contravention of the will (Decedent Estate Law, § 18), and (2) permitting him to file and record such notice nunc pro tune. Order reversed, with $10 costs and disbursements to appellant, payable by respondent personally, and application denied. More than 12 months having elapsed subsequent to the issuance of letters testamentary, the Surrogate had no power to relieve respondent of his default in filing and recording his notice of election (Matter of Picone, 199 Mise. 1039, affd. 279 App. Div. 787; Matter of Bornstem, 199 Mise. 1043). Wenzel, Acting P. J., Beldoek, Hallinan and Kleinfeld, JJ., concur; Murphy, J., deceased. [17 Misc 2d 254.]